Citation Nr: 1824199	
Decision Date: 04/23/18    Archive Date: 05/03/18

DOCKET NO.  14-28 759	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for tension headaches, currently evaluated as 30 percent disabling from October 19, 2010, to September 1, 2014.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 2008 to February 2009.
The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the disability rating for the tension headaches to 30 percent, effective October 19, 2010.  The RO in Waco, Texas, currently has jurisdiction over the appeal.

The RO issued another rating decision in January 2016, which increased the disability rating for the tension headaches to 50 percent, effective from September 2, 2014.  In the Veteran's representative's May 2016 and February 2018 Appellate Briefs, the representative limited the scope of the Veteran's appeal, indicating that she was only appealing the 30 percent disability rating, and not the 50 percent rating, in effect during the appeal period.  Thus, the Board has adjusted the title page accordingly.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).  

This appeal was processed using the paperless, electronic Legacy Virtual VA and Veteran Benefits Management System (VBMS) claims processing systems.


FINDING OF FACT

From October 19, 2010, to September 1, 2014, the Veteran's tension headaches were manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.


CONCLUSION OF LAW

From October 19, 2010, to September 1, 2014, the criteria for a higher disability rating of 50 percent for the tension headaches are met.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.124a, Diagnostic Codes (DCs) 8199-8100 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has duties to notify and assist claimants in substantiating their claims.  See 38 U.S.C. §§ 5102, 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017).  There has been no allegation or suggestion of any lapse on VA's part in meeting these duties.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  See 38 U.S.C. § 1155.  Separate DCs identify the various disabilities.  The assignment of a particular DC is dependent on the facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One DC may be more appropriate than another based on such factors as an individual's relevant medical history, the current diagnosis, and demonstrated symptomatology.  In reviewing the claim for a higher rating, the Board must consider which DC or codes are most appropriate for application in the veteran's case and provide an explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

The Board observes that an unappealed rating decision of July 2009 granted service connection for the Veteran's tension headaches.  In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41 (2017).  Consideration of the whole recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the "present level" of the Veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where VA's adjudication of an increased rating claim is lengthy, a claimant may experience multiple distinct degrees of disability that would result in different levels of compensation from the time the increased rating claim was filed until a final decision on that claim is made.  Thus, VA's determination of the "present level" of a disability may result in a conclusion that the disability has undergone varying and distinct levels of severity throughout the entire time period the increased rating claim has been pending.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Veteran is currently rated, by analogy, under 38 C.F.R. § 4.124a, DC 8100 for her tension headaches.  In this regard, if a veteran has an unlisted disability, as in this case, it will be rated under a disease or injury closely related by functions affected, symptomatology, and anatomical location.  38 C.F.R. § 4.20; see 38 C.F.R. § 4.27 (2017) (providing specific means of listing DC for unlisted disease or injury).  As stated above, she has limited the scope of her appeal.  From October 19, 2010, to September 1, 2014, the Veteran's tension headaches were assigned a 30 percent disability rating under DC 8100.  38 C.F.R. § 4.124a.  She seeks a higher disability rating.

DC 8100 provides ratings for migraine headaches.  Migraine headaches with characteristic prostrating attacks occurring on an average once a month over last several months are rated 30 percent disabling.  Migraine headaches with very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability are rated 50 percent disabling.  38 C.F.R. § 4.124a.  A 50 percent rating is the maximum schedular disability rating available under DC 8100.  Id.

In applying the above law to the facts of the case, the Board finds that the Veteran is entitled to a higher disability rating of 50 percent for her service-connected tension headaches from October 19, 2010, to September 1, 2014.  38 C.F.R. § 4.124a, DC 8100.  Here, her tension headaches were manifested by very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability during this period, which warrants a higher rating.  Id.

Since filing her increased rating claim in October 2010, the Veteran submitted a July 2011 statement, in which she described severe tension headaches.  In an August 2012 statement, she stated that her tension headaches interrupted her daily functions and she suffered from them on a daily basis.  In a December 2010 statement, the Veteran's mother wrote that the Veteran suffered from debilitating and severe headaches.  The Veteran and her mother are competent and credible to make these lay statements.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The medical evidence of record supports this lay evidence.  Specifically, at the March 2011 VA examination, the Veteran reported severe, pounding, long-lasting headaches that occurred on average three times per week, with each headache lasting for 24 hours.  When the headaches occurred, she had to stay in bed and was unable to do anything.  Her symptoms were nausea.  She described her headaches as a pain level of 9 on a scale from 1-10 with 10 being the highest level of pain.  During these headaches, she was unable to function.  Her current medications did not help.  In a July 2013 VA treatment record, the Veteran stated that her headaches were extreme and could even occur from laughing.  She reported intense pain at the base of her neck and then the headache would occur.  She indicated that the pain had her at a "breaking point" and made her feel depressed.  In an August 2013 private treatment record, the Veteran was seen for the treatment of throbbing headache pain for three days.  At an August 2014 VA treatment visit, the Veteran described a worsening of her headaches with them now occurring 3-4 times per week.  She also reported neck and right upper extremity numbness with the headaches now.  At a September 2, 2014, VA treatment visit (the basis for her current 50 percent rating), the Veteran experienced headaches three to five times per week, "usually bifrontal, beginning at the bridge of the nose, extending to the frontotemporal, whole head as an aching, hurting, busting open type headache."  She rated the headaches as a 9 to 10 on a scale of 1 to 10.  She stated that the headaches lasted anywhere from one hour to 24 hours at a time.  She had nausea, sensitivity to light and sound with functional impairment, requiring a dark, quiet room with a cover on her face.  The Veteran was treated with medication.

The Board finds that the aforementioned evidence establishes that the Veteran experienced tension headaches with very frequent, completely prostrating and prolonged attacks, productive of severe economic inadaptability during the appeal period.  The positive evidence of record combined with the lay statements persuades the Board that the service-connected tension headaches warrant a higher rating of 50 percent from October 19, 2010, to September 1, 2014.  38 C.F.R. 
§ 4.124a, DC 8100; see Tatum v. Shinseki, 24 Vet. App. 139, 145 (2010) (holding that "it is the information in a medical opinion, and not the date the medical opinion was provided that is relevant when assigning an effective date").  

However, the Veteran is not entitled to a rating higher than 50 percent because a 50 percent rating is the maximum schedular rating available under DC 8100.  38 C.F.R. § 4.124a.  The Board has considered the application of the remaining DCs in an effort to determine whether a rating higher than 50 percent may be warranted for the Veteran's tension headaches, but finds none are raised by the medical evidence.  Thus, the Veteran is currently in receipt of the maximum schedular rating for her service-connected tension headaches.  Id.  

In sum, the schedular criteria for a disability rating of 50 percent for the service-connected tension headaches have been met since the effective date of her increased rating claim (October 19, 2010).  The claim is granted.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017).

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based in individual unemployability due to the service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  There has been no allegation by the Veteran or her representative that her service-connected tension headaches have resulted in unemployment.  Therefore, consideration of a TDIU is not warranted. 



ORDER

From October 19, 2010, to September 1, 2014, entitlement to an increased disability rating of 50 percent for the tension headaches is granted subject to the law and regulations governing the award of monetary benefits.



____________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


